Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to provisional application 63/000,975 on 327/2020 is noted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because of the quality of the lines and characters, the drawings appear to be copies of original drawings or otherwise have had transmission or reproduction issues.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karve et al., US Pub No. 2020/0142698 (herein Karve).
As to claim 1, Karve teaches: An apparatus to dynamically enable or disable a prefetcher (FIG. 8, Ultra-conservative mode disables prefetching [0060]), the apparatus comprising: 
an interface to access telemetry data (FIG. 4 shows connections [interfaces] between elements of Prefetcher 208), the telemetry data corresponding to a counter (FIG. 4 Phase Counter 412 and/or Prefetch Utilization Counter 432) of a core in a central processing unit (FIG. 2 Core 1 205 of Processor , the counter corresponding to a first phase of a workload executed at the central processing unit ([0055] and [0056] thread-specific counters 412 and 432); 
a prefetcher state selector to select a prefetcher state for a subsequent phase based on the telemetry data (FIG. 4 Ramp Selector 415, [0057] “The ramp selector 415 may determine based on one or more criteria, e.g., the confidence or phase counter 412, the prefetch utilization counter 432, and current memory resource utilization (retrieved from the memory controller 220), whether to increase or decrease a rate at which prefetches occur at a given stream.”); and 
the interface to instruct the core in the central processing unit to operate in the subsequent phase according to the prefetcher state ([0057] increase or decreasing the prefetch rate).
As to claim 2, Karve teaches: The apparatus of claim 1, further including a score determiner to determine a telemetry score for the core at the first phase using the telemetry data, the telemetry score corresponding to instructions per second for the first phase (FIG. 8 step 610/612 determine both count values together, a score. [0056] the counter 432 counts the cache line use which corresponds to instructions per second).
As to claim 3, Karve teaches: The apparatus of claim 2, wherein the prefetcher state is a first prefetcher state, the prefetcher state selector to: determine a first value corresponding to first telemetry scores for a second prefetcher state across a plurality of previous phases; and determine a second value corresponding to second telemetry scores for a third prefetcher state across the plurality of previous phases, the third prefetcher state different than the first prefetcher state (FIG. 8 a ramp [value] is determined according to the confidence and utilization counter [score] to set a prefetch mode [state]. The prefetcher having an aggressive, conservative, and ultra-conservative state as per FIG. 8).
As to claim 4, Karve teaches: The apparatus of claim 3, wherein the prefetcher state selector is to select the first prefetcher state for the subsequent phase based on a comparison of (a) the telemetry score for the core at the first phase and (b) the first value of the second prefetcher state across the plurality of previous phases, the first prefetcher state of the core at the first phase being the third prefetcher state (FIG. 5, [0064]-[0065], the next state is set based on the counters compared to a threshold and the current state, moving up or down).
As to claim 5, Karve teaches: The apparatus of claim 3, wherein the prefetcher state selector is to select the first prefetcher state for the subsequent phase based on a comparison of (a) the first value of the second prefetcher state across the plurality of previous phases and (b) the second value of the third prefetcher state across the plurality of previous phases (FIG. 8 states are selected based on comparison to a threshold and thus comparisons to each number).
As to claim 6, Karve teaches: The apparatus of claim 1, wherein the prefetcher state is a first prefetcher state, further including storage to store at least one of the telemetry data of the core at the first phase or a telemetry score of the core at the first phase in conjunction with a second prefetcher state of the core at the first phase (FIG. 4 various counters).
As to claim 7, Karve teaches: The apparatus of claim 6, wherein the storage is to store at least one of previous telemetry data of the core at previous phases or previous telemetry scores of the core at the previous phases in conjunction with previous prefetcher states of the core at the previous phases (FIG. 4, mode governor counter 418 counts the number of cycles [phases] in a particular state).
As to claims 8-14, these claims are medium claims corresponding to apparatus claims 1-7 and are rejected for the same reasons mutatis mutandis.
As to claims 15-21, these claims are method claims corresponding to apparatus claims 1-7 and are rejected for the same reasons mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160253264 teaches disabling prefetching based on bandwidth ([0011]), US .
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183